DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casparis et al. (“Superconducting gatemon qubit based on a proximitized two-dimensional electron gas”, hereinafter ‘Casparis’).
As to claim 1, Casparis teaches a device (in figure 1b), which comprises: 
a substrate (InP, semi-insulating, indicated by letter C in annotated figure on following page); and 
an epitaxial Josephson junction transmon device (i.e. the layers above the substrate) coupled to the substrate, wherein the epitaxial Josephson junction transmon device comprises an epitaxial quantum well layer (InAs quantum well, indicated by letter B in annotated figure on following page) coupled to superconducting regions (i.e. superconducting aluminum, see page 915, second column, first full paragraph, indicated by letter A in annotated figure on following page).  




    PNG
    media_image1.png
    296
    552
    media_image1.png
    Greyscale



As to claim 8, Casparis teaches a device, which comprises: 
an epitaxial Josephson junction transmon device (i.e. the layers above the substrate) coupled to a substrate (see annotated figure, ‘C’); and 
a tuning gate (i.e. aluminum gate) coupled to the substrate and formed across the epitaxial Josephson junction transmon device.

As to claim 10, Casparis teaches an epitaxial quantum well layer (InAs quantum well, ‘B’) coupled to superconducting regions.  




Allowable Subject Matter
Claims 3-7, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, submitted on May 23, 2022, with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to the establishment of new grounds of rejection, the instant office action is NON-FINAL.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812